 
 
I 
108th CONGRESS
2d Session
H. R. 4722 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. Bradley of New Hampshire (for himself and Mr. Bass) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the establishment at Antietam National Battlefield of a memorial to the officers and enlisted men of the Fifth, Sixth, and Ninth New Hamphire Volunteer Infantry Regiments and the First New Hampshire Light Artillery Battery who fought in the Battle of Antietam on September 17, 1862, and for other purposes. 
 
 
1.Establishment of New Hampshire memorial, Antietam National Battlefield, Maryland 
(a)Memorial authorizedThe Secretary of the Interior shall authorize the establishment, at a suitable location approved by the Secretary within the boundaries of Antietam National Battlefield, of a memorial to the officers and enlisted men of the Fifth, Sixth, and Ninth New Hamphire Volunteer Infantry Regiments and the First New Hampshire Light Artillery Battery who fought in the Battle of Antietam on September 17, 1862.  
(b)Authorized entityThe Secretary shall select the persons who will be permitted to establish the memorial authorized by subsection (a).  
(c)Design approvalsThe size, design, and inscriptions of the memorial authorized by subsection (a) shall be subject to the approval of the Secretary. 
(d)Prohibition on use of federal funds for establishmentNo Federal funds may be expended to design the memorial authorized by subsection (a), to acquire the memorial, to prepare the site selected for the memorial, or to install the memorial. 
(e)Suspension for misrepresentation in fundraisingThe Secretary may suspend the authority of the persons selected under subsection (b) to establish the memorial authorized by subsection (a) if the Secretary determines that fundraising efforts relating to the memorial have misrepresented an affiliation with the memorial or the Federal Government. 
(f)Annual ReportUntil the memorial authorized by subsection (a) is installed, the persons selected under subsection (b) to establish the memorial shall submit to the Secretary an annual report of operations related to fundraising efforts for the memorial and progress on the establishment of the memorial. 
(g)MaintenanceUpon installation of the memorial authorized by subsection (a), the Secretary shall assume responsibility for the maintenance of the memorial. The Secretary may accept contributions for the maintenance of the memorial from the persons selected under subsection (b) to establish the memorial and from other persons. Amounts accepted under this subsection shall be merged with other funds available to the Secretary for the maintenance of the memorial and credited to a separate account with the National Park Foundation.   
 
